The opinion of the court was delivered by
Swaxze, J.
The plaintiff, a real estate agent, sued to recover commissions for the sale of real estate. His authority for selling was not in writing, as required by section 10 of the statute of frauds. A written contract of sale was entered into by the vendor and vendee, but it was not, as far as the case shows, under seal. In it there was a provision “that the plaintiff was authorized to sell the real estate, and that his commissions should be one hundred dollars.”
The only fact that distinguishes this case from Stout v. Humphrey, 40 Vroom 436, is that the agreement in this case was in writing; but this does not obviate the difficulty of want of consideration. On that subject we need add nothing to what was said in the case cited. Whether the case would be different if the agreement had been under seal, and within the act of 1898 (Pamph. L., p. 481), which authorizes suit in his own name by a person for whose benefit a contract may have been made, is a question not presented by the record.
The judgment should be affirmed, with costs.